Exhibit 10.74

 

SECURITIES PURCHASE

 

AGREEMENT

 

Dated as of January 26, 2005

 

among

 

PATH 1 NETWORK TECHNOLOGIES INC.

 

and

 

THE PURCHASERS LISTED ON EXHIBIT A



--------------------------------------------------------------------------------

Table of Contents

 

             Page


--------------------------------------------------------------------------------

ARTICLE I Purchase and Sale of Preferred Stock and Warrants    1     Section 1.1
 

Purchase and Sale of Preferred Stock and Warrants.

   1     Section 1.2  

Closings.

   1     Section 1.3  

Warrants.

   2     Section 1.4  

Conversion Shares and Warrant Shares.

   2 ARTICLE II Representations and Warranties    2     Section 2.1  

Representations and Warranties of the Company.

   2     Section 2.2  

Representations and Warranties of the Purchasers

   13 ARTICLE III Covenants    15     Section 3.1  

Disclosure of Transactions and Other Material Information.

   15     Section 3.2  

Registration and Listing.

   15     Section 3.3  

Inspection Rights.

   16     Section 3.4  

Compliance with Laws.

   16     Section 3.5  

Keeping of Records and Books of Account.

   16     Section 3.6  

Other Agreements.

   16     Section 3.7  

Preemptive Rights.

   16     Section 3.8  

Reservation of Shares.

   18     Section 3.9  

Non-public Information.

   18     Section 3.10  

[Reserved].

   19     Section 3.11  

Beneficial Ownership Restrictions.

   19 ARTICLE IV Conditions    19     Section 4.1  

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Shares and Warrants on the First Closing Date.

   19     Section 4.2  

Conditions Precedent to the Obligation of the Purchasers to Close and to
Purchase the Shares and Warrants on the First Closing Date.

   20     Section 4.3  

Conditions Precedent to the Obligation of the Company to Close and to Sell the
Shares and Warrants on the Second Closing Date

   22

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

              Page


--------------------------------------------------------------------------------

    Section 4.4   

Conditions Precedent to the Obligations of the Purchasers to Close and to
Purchase the Shares and Warrants on the Second Closing Date.

   22 ARTICLE V Certificate Legend    24     Section 5.1   

Legend.

   24 ARTICLE VI Termination    25     Section 6.1   

Termination by Mutual Consent.

   25     Section 6.2   

Effect of Termination.

   25 ARTICLE VII Indemnification    25     Section 7.1   

General Indemnity.

   25     Section 7.2   

Indemnification Procedure.

   26

ARTICLE VIII Miscellaneous

   27     Section 8.1   

Fees and Expenses.

   27     Section 8.2   

Specific Enforcement; Consent to Jurisdiction.

   27     Section 8.3   

Entire Agreement; Amendment.

   27     Section 8.4   

Notices.

   28     Section 8.5   

Waivers.

   28     Section 8.6   

Headings.

   29     Section 8.7   

Successors and Assigns.

   29     Section 8.8   

No Third Party Beneficiaries.

   29     Section 8.9   

Governing Law.

   29     Section 8.10   

Survival.

   29     Section 8.11   

Counterparts.

   29     Section 8.12   

Severability.

   29     Section 8.13   

Further Assurances.

   30     Section 8.14   

Independent Nature of Purchasers’ Obligations and Rights.

   30

 

ii



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of January 26,
2005, by and among Path 1 Network Technologies Inc., a Delaware corporation (the
“Company”), and the entities listed on Exhibit A hereto (each, a “Purchaser” and
collectively, the “Purchasers”), for the purchase and sale by the Purchasers of
shares of the Company’s 7% Convertible Preferred Stock, par value $0.001 per
share (the “Preferred Stock”), and warrants to purchase shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”).

 

The parties hereto agree as follows:

 

ARTICLE I

 

Purchase and Sale of Preferred Stock and Warrants

 

Section 1.1 Purchase and Sale of Preferred Stock and Warrants. Upon the
following terms and conditions, the Company shall issue and sell to the
Purchasers, and each Purchaser shall, severally but not jointly, purchase from
the Company, shares of Preferred Stock (the “Shares”) and warrants to purchase
shares of Common Stock (the “Warrants”), in each case, as set forth opposite
each such Purchaser’s name on Exhibit A hereto, for an aggregate purchase price
to the Company from all Purchasers of $2,808,750 (the “Purchase Price”), as
follows: (a) at the First Closing on the First Closing Date (as both terms are
defined in Section 1.2(a)), 556,538 Shares, and that number of Warrants as
described in Section 1.3, for an aggregate purchase price of $1,808,750; and (b)
at the Second Closing on the Second Closing Date (as both terms are defined in
Section 1.2(b)), 307,691 Shares, and that number of Warrants as described in
Section 1.3, for an aggregate purchase price of $1,000,000. The Company and the
Purchasers are executing and delivering this Agreement in accordance with and in
reliance upon the exemption from securities registration afforded by Section
4(2) of the U.S. Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder (the “Securities Act”), including Regulation
D (“Regulation D”), and/or upon such other exemption from the registration
requirements of the Securities Act as may be available with respect to any or
all of the investments to be made hereunder.

 

Section 1.2 Closings. First Closing. The closing of the sale to and purchase by
each Purchaser of the Shares and Warrants contemplated by Section 1.1(a) (the
“First Closing”) shall take place at the offices of the Company located at 6215
Ferris Square, Suite 140, San Diego, California 92121 at noon, Pacific Time (i)
on or before January 27, 2005, provided, that all of the conditions set forth in
Sections 4.1 and 4.2 hereof shall have been fulfilled or waived in accordance
herewith, or (ii) at such other time and place or on such date as the Purchasers
and the Company may agree upon (the “First Closing Date”). At the First Closing,
the Company shall deliver to each Purchaser certificates evidencing the Shares
and Warrants being purchased by it on the First Closing Date which shall be
registered in such Purchaser’s name as stated on Exhibit A hereto, against
delivery to the Company of payment by certified check or wire transfer in an
amount equal to that amount set forth opposite such Purchaser’s name on Exhibit
A hereto under the heading “Dollar Amount of Investment at First Closing”.



--------------------------------------------------------------------------------

(b) Second Closing. The closing of the sale to and purchase by each Purchaser of
the Shares and Warrants contemplated by Section 1.1(b) (the “Second Closing” and
together with the First Closing, the “Closings”) shall take place at the offices
of the Company located at 6215 Ferris Square, Suite 140, San Diego, California
92121 at 10:00 a.m., Pacific Time, (i) on February 18, 2005, or (ii) at such
other time and place or on such date as the Purchasers and the Company may agree
upon (the “Second Closing Date”). At the Second Closing, the Company shall
deliver to each Purchaser certificates evidencing the Shares and Warrants being
purchased by it on the Second Closing Date which shall be registered in such
Purchaser’s name as stated on Exhibit A hereto, against delivery to the Company
of payment by certified check or wire transfer in an amount equal to that amount
set forth opposite such Purchaser’s name on Exhibit A hereto under the heading
“Dollar Amount of Investment at Second Closing”. For purposes of this Agreement,
a “Business Day” means any day except Saturday, Sunday and any day which is a
legal holiday or a day on which banking institutions in the State of California
generally are authorized or required by law or other government actions to
close.

 

Section 1.3 Warrants. At the First Closing, the Company shall issue to the
Purchasers Warrants to purchase an aggregate of 278,268 shares of Common Stock,
in substantially the form attached hereto as Exhibit B. Such Warrants shall be
exercisable for five (5) years from the First Closing Date and shall have an
initial exercise price equal to $4.20 per share. At the Second Closing, the
Company shall issue to the Purchasers Warrants to purchase an aggregate of
153,847 shares of Common Stock, in substantially the form attached hereto as
Exhibit B. Such Warrants shall be exercisable for five (5) years from the First
Closing Date and shall have an initial exercise price equal to $4.20 per share.

 

Section 1.4 Conversion Shares and Warrant Shares. The Company has authorized and
has reserved and covenants to continue to reserve, free of preemptive rights and
other similar contractual rights of stockholders, a number of its authorized but
unissued shares of Common Stock equal to the aggregate number of shares of
Common Stock necessary to effect the conversion of all the Shares and the
exercise of all the Warrants. Any shares of Common Stock issuable upon
conversion of the Shares (and such shares when issued) are herein referred to as
the “Conversion Shares”. Any shares of Common Stock issuable upon exercise of
the Warrants (and such shares when issued) are herein referred to as the
“Warrant Shares”. The Shares, the Conversion Shares, the Warrants, the Warrant
Shares and the PIK Dividend Shares (as defined in the Registration Rights
Agreement) are sometimes collectively referred to herein as the “Securities”.

 

ARTICLE II

 

Representations and Warranties

 

Section 2.1 Representations and Warranties of the Company. In order to induce
the Purchasers to enter into this Agreement and to purchase the Shares and
Warrants, the Company hereby makes the following representations and warranties
to the Purchasers, subject in each case to any exceptions identified in the
Schedule of Exceptions attached hereto:

 

(a) Organization, Good Standing and Power. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware

 

2



--------------------------------------------------------------------------------

and has the requisite corporate power to own, lease and operate its properties
and assets and to conduct its business as it is now being conducted. The Company
does not have any Subsidiaries (as defined in Section 2.1(g)) or own securities
of any kind in any other entity, except as disclosed in the Commission Documents
(as defined in Section 2.1(f)). The Company and each such Subsidiary is duly
qualified as a foreign corporation to do business and is in good standing in
every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except for any jurisdiction(s)
(alone or in the aggregate) in which the failure to be so qualified will not
have a Material Adverse Effect. For the purposes of this Agreement, “Material
Adverse Effect” means any adverse effect on the business, operations,
properties, prospects or financial condition of the Company or its Subsidiaries
and which is material to such entity or other entities controlling or controlled
by such entity or which is likely to materially hinder the performance by the
Company of its obligations hereunder and under the other Transaction Documents
(as defined in Section 2.1(b) hereof).

 

(b) Authorization; Enforcement. The Company has the requisite corporate power
and authority to enter into and perform this Agreement, the Certificate of
Designations establishing the Shares in the form of Exhibit D attached hereto
(the “Certificate of Designations”), the Registration Rights Agreement in the
form of Exhibit E attached hereto (the “Registration Rights Agreement”), the
Warrants, and all other agreements and documents contemplated hereby and thereby
and executed by the Company or to which the Company is party (collectively, the
“Transaction Documents”), and to issue and sell the Shares and the Warrants in
accordance with the terms hereof. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and, except as contemplated by Section 3.10, no
further consent or authorization of the Company, its Board of Directors or its
stockholders is required. This Agreement has been duly executed and delivered by
the Company. The other Transaction Documents will have been duly executed and
delivered by the Company at the First Closing or the Second Closing, as the case
may be. Each of the Transaction Documents constitutes, or shall constitute when
executed and delivered, a valid and binding obligation of the Company
enforceable against the Company in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, reorganization,
moratorium, liquidation, conservatorship, receivership or similar laws relating
to, or affecting generally the enforcement of, creditor’s rights and remedies or
by other equitable principles of general application.

 

(c) Capitalization. The authorized capital stock of the Company and the shares
thereof currently issued and outstanding as of December 31, 2004, are set forth
on Schedule 2.1(c) hereto. All of the outstanding shares of the Company’s Common
Stock and any other security of the Company have been duly and validly
authorized. Except as disclosed in the Commission Documents or as set forth on
Schedule 2.1(c) hereto, no shares of Common Stock or any other security of the
Company are entitled to preemptive rights or registration rights and there are
no outstanding options, warrants, scrip, rights to subscribe to, call or
commitments of any character whatsoever relating to, or securities or rights
convertible into, any shares of capital stock of the Company. Furthermore,
except as disclosed in the Commission Documents or as set forth on Schedule
2.1(c) hereto, there are no contracts, commitments, understandings, or
arrangements by which the Company is or may become bound to issue additional
shares of the capital stock of the Company or options, securities or rights
convertible into shares of capital

 

3



--------------------------------------------------------------------------------

stock of the Company. Except for customary transfer restrictions contained in
agreements entered into by the Company in order to sell restricted securities,
the Company is not a party to or bound by any agreement or understanding
granting registration or anti-dilution rights to any individual, corporation,
partnership, trust, incorporated or unincorporated association, joint venture,
limited liability company, joint stock company, government (or an agency or
political subdivision thereof) or other entity of any kind (a “Person”) with
respect to any of its equity or debt securities. The Company is not a party to,
and it has no knowledge of, any agreement or understanding restricting the
voting or transfer of any shares of the capital stock of the Company. The offer
and sale of all capital stock, convertible securities, rights, warrants, or
options of the Company issued prior to the First Closing complied with all
applicable federal and state securities laws, and no holder of such securities
has a right of rescission or claim for damages with respect thereto which could
have a Material Adverse Effect. The Company has furnished or made available to
the Purchasers true and correct copies of the Company’s Certificate of
Incorporation as in effect on the date hereof (the “Certificate”), and the
Company’s Bylaws as in effect on the date hereof (the “Bylaws”).

 

(d) Issuance of Securities. The Shares and the Warrants to be issued at each
Closing have been duly authorized by all necessary corporate action and, when
paid for or issued in accordance with the terms hereof, the Shares shall be
validly issued and outstanding, fully paid and nonassessable and free and clear
of all liens, encumbrances and rights of refusal of any kind and the holders
shall be entitled to all rights accorded to a holder of Preferred Stock. When
the Conversion Shares are issued and paid for in accordance with the terms of
the Preferred Stock, such shares will be duly authorized by all necessary
corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock. When the Warrant Shares are issued and paid for in accordance
with the terms of the Warrants, such shares will be duly authorized by all
necessary corporate action and validly issued and outstanding, fully paid and
nonassessable, free and clear of all liens, encumbrances and rights of refusal
of any kind and the holders shall be entitled to all rights accorded to a holder
of Common Stock. When the PIK Dividend Shares are issued in accordance with the
terms of the Certificate of Designations, such shares will be duly authorized by
all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of Common Stock.

 

(e) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby do not and will not (i) violate any provision of
the Certificate or Bylaws or any Subsidiary’s comparable charter documents, (ii)
conflict with, or constitute a default (or an event which with notice or lapse
of time or both would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, any agreement,
mortgage, deed of trust, indenture, note, bond, license, lease agreement,
instrument or obligation to which the Company or any of its Subsidiaries is a
party or by which the Company or any of its Subsidiaries’ respective properties
or assets are bound, (iii) create or impose a lien, mortgage, security interest,
charge or encumbrance of any nature on any property or asset of the Company or
any of its Subsidiaries under any agreement or any commitment to which the
Company or any of its Subsidiaries is a party or by which the Company or any of
its Subsidiaries

 

4



--------------------------------------------------------------------------------

is bound or by which any of their respective properties or assets are bound, or
(iv) result in a violation of any federal, state, local or foreign statute,
rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries is bound or affected, except, in all cases other than violations
pursuant to clauses (i) or (iv) (with respect to federal and state securities
laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, have a Material Adverse Effect. The business of the Company and its
Subsidiaries is not being conducted in violation of any laws, ordinances or
regulations of any governmental entity, except for possible violations which
singularly or in the aggregate do not and will not have a Material Adverse
Effect. Neither the Company nor any of its Subsidiaries is required under
federal, state, foreign or local law, rule or regulation to obtain any consent,
authorization or order of, or make any filing or registration with, any court or
governmental agency in order for it to execute, deliver or perform any of its
obligations under the Transaction Documents or issue and sell the Securities in
accordance with the terms hereof or thereof (other than any filings which may be
required to be made by the Company with the Securities and Exchange Commission
(the “Commission”), the American Stock Exchange prior to or subsequent to each
Closing, or state securities administrators subsequent to each Closing, or any
registration statement which may be filed pursuant hereto or thereto).

 

(f) Commission Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), and the Company has timely filed all reports,
schedules, forms, statements and other documents required to be filed by it with
the Commission pursuant to the reporting requirements of the Exchange Act,
including material filed pursuant to Section 13(a) or 15(d) of the Exchange Act
(all of the foregoing, including filings incorporated by reference therein,
being referred to herein as the “Commission Documents”). The Company has
delivered or made available (through the SEC EDGAR website) to the Purchasers
true and complete copies of the Commission Documents filed with the Commission
since December 31, 2000. The Company has not provided to the Purchasers any
material non-public information or other information which, according to
applicable law, rule or regulation, should have been disclosed publicly by the
Company but which has not been so disclosed, other than with respect to the
transactions contemplated by this Agreement. At the time of its filing, the
Company’s Quarterly Report on Form 10-Q for the fiscal quarter ended September
30, 2004 (the “Form 10-Q”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and the Form 10-Q did not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein or necessary in order to make the statements therein, in light
of the circumstances under which they were made, not misleading. At the time of
its filing, the Company’s Annual Report on Form 10-K/A for the fiscal year ended
December 31, 2003 (the “Form 10-K”) complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the Commission
promulgated thereunder and other federal, state and local laws, rules and
regulations applicable to such documents, and, at the time of its filing, the
Form 10-K did not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were
made, not misleading. As of their respective dates (taking into account all
restatements thereof in subsequent Commission Documents), the financial
statements of the Company included in the Commission Documents complied as to
form in all material respects with applicable accounting requirements and the
published rules and regulations of the Commission or other applicable rules and
regulations with respect thereto. Such financial statements (taking into account
all

 

5



--------------------------------------------------------------------------------

restatements thereof in subsequent Commission Documents) have been prepared in
accordance with generally accepted accounting principles (“GAAP”) applied on a
consistent basis during the periods involved (except (i) as may be otherwise
indicated in such financial statements or the Notes thereto or (ii) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements), and fairly present in all material
respects the financial position of the Company and its Subsidiaries as of the
dates thereof and the results of operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).

 

(g) Subsidiaries. Schedule 2.1(g) hereto sets forth each Subsidiary of the
Company, showing the jurisdiction of its incorporation or organization and
showing the percentage of each Person’s ownership of the outstanding stock or
other interests of such Subsidiary. For the purposes of this Agreement,
“Subsidiary” shall mean any Person of which at least a majority of the
securities or other ownership interest having ordinary voting power (absolutely
or contingently) for the election of directors or other Persons performing
similar functions are at the time owned directly or indirectly by the Company
and/or any of its other Subsidiaries. All of the outstanding shares of capital
stock of each Subsidiary have been duly authorized and validly issued, and are
fully paid and nonassessable. There are no outstanding preemptive, conversion or
other rights, options, warrants or agreements granted or issued by or binding
upon any Subsidiary for the purchase or acquisition of any shares of capital
stock of any Subsidiary or any other securities convertible into, exchangeable
for or evidencing the rights to subscribe for any shares of such capital stock.
Neither the Company nor any Subsidiary is subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of any Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence. Neither the Company
nor any Subsidiary is party to, nor has any knowledge of, any agreement
restricting the voting or transfer of any shares of the capital stock of any
Subsidiary.

 

(h) No Material Adverse Change. Since September 30, 2004, the Company has not
experienced or suffered any Material Adverse Effect.

 

(i) No Undisclosed Liabilities. Neither the Company nor any of its Subsidiaries
has any liabilities, obligations, claims or losses (whether liquidated or
unliquidated, secured or unsecured, absolute, accrued, contingent or otherwise)
other than those set forth on the balance sheet included in the Form 10-Q or
incurred in the ordinary course of the Company’s or its Subsidiaries respective
businesses since September 30, 2004, and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect on the Company or
its Subsidiaries.

 

(j) No Undisclosed Events or Circumstances. Since September 30, 2004, no event
or circumstance has occurred or exists with respect to the Company or its
Subsidiaries or their respective businesses, properties, prospects, operations
or financial condition, which, under applicable law, rule or regulation,
requires public disclosure or announcement by the Company but which has not been
so publicly announced or disclosed.

 

6



--------------------------------------------------------------------------------

(k) Indebtedness. Schedule 2.1(k) hereto sets forth as of the date hereof all
outstanding secured and unsecured Indebtedness of the Company or any Subsidiary,
or for which the Company or any Subsidiary has commitments. For purposes of this
Agreement: (x) “Indebtedness” of any Person means, without duplication (A) any
indebtedness for borrowed money in excess of $100,000, (B) any obligations
issued, undertaken or assumed as the deferred purchase price of property or
services (other than trade payables entered into in the ordinary course of
business) in excess of $100,000, (C) all reimbursement or payment obligations
with respect to letters of credit, surety bonds and other similar instruments,
(D) any obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) any indebtedness in excess of
$100,000 created or arising under any conditional sale or other title retention
agreement, or incurred as financing, in either case with respect to any property
or assets acquired with the proceeds of such indebtedness (even though the
rights and remedies of the seller or bank under such agreement in the event of
default are limited to repossession or sale of such property), (F) all monetary
obligations under any leasing or similar arrangement which, in connection with
GAAP, consistently applied for the periods covered thereby, is classified as a
capital lease with a present value in excess of $100,000, (G) all indebtedness
referred to in clauses (A) through (F) above secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any mortgage, lien, pledge, charge, security interest or other
encumbrance upon or in any property or assets (including accounts and contract
rights) owned by any Person, even though the Person which owns such assets or
property has not assumed or become liable for the payment of such indebtedness,
and (H) all Contingent Obligations in respect of indebtedness or obligations of
others of the kinds referred to in clauses (A) through (G) above; and (y)
“Contingent Obligation” means, as to any Person, any direct or indirect
liability, contingent or otherwise, of that Person with respect to any
indebtedness, lease, dividend or other obligation of another Person if the
primary purpose or intent of the Person incurring such liability, or the primary
effect thereof, is to provide assurance to the obligee of such liability that
such liability will be paid or discharged, or that any agreements relating
thereto will be complied with, or that the holders of such liability will be
protected (in whole or in part) against loss with respect thereto in excess of
$100,000 due under leases required to be capitalized in accordance with GAAP.
Neither the Company nor any Subsidiary is in default with respect to any
Indebtedness.

 

(l) Title to Assets. Each of the Company and the Subsidiaries has good and valid
title to all of its real and personal property, free and clear of any mortgages,
pledges, charges, liens, security interests or other encumbrances of any nature
whatsoever, except as disclosed in the Commission Documents or such that,
individually or in the aggregate, do not have a Material Adverse Effect. All
leases to real and personal property of the Company and each of its Subsidiaries
are valid and subsisting and in full force and effect.

 

(m) Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against the Company or any
Subsidiary which questions the validity of this Agreement or any of the other
Transaction Documents or any of the transactions contemplated

 

7



--------------------------------------------------------------------------------

hereby or thereby or any action taken or to be taken pursuant hereto or thereto.
There is no action, suit, claim, investigation, arbitration, alternate dispute
resolution proceeding or other proceeding pending or, to the knowledge of the
Company, threatened against or involving the Company, any Subsidiary or any of
their respective properties or assets, which individually or in the aggregate,
would have a Material Adverse Effect. There are no outstanding orders,
judgments, injunctions, awards or decrees of any court, arbitrator or
governmental or regulatory body against the Company or any Subsidiary or any
officers or directors of the Company or any Subsidiary in their capacities as
such, which individually, or in the aggregate, would have a Material Adverse
Effect.

 

(n) Compliance with Law. The business of the Company and the Subsidiaries has
been and is presently being conducted in accordance with all applicable federal,
state and local governmental laws, rules, regulations and ordinances, except as
set forth in the Commission Documents or such that, individually or in the
aggregate, the noncompliance therewith would not have a Material Adverse Effect.
The Company and each of its Subsidiaries have all franchises, permits, licenses,
consents and other governmental or regulatory authorizations and approvals
necessary for the conduct of its business as now being conducted by it unless
the failure to possess such franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.

 

(o) Taxes. The Company and each of the Subsidiaries has accurately prepared and
filed all federal, state and other tax returns required by law to be filed by
it, has paid or made provisions for the payment of all taxes shown to be due and
all additional assessments, and adequate provisions have been and are reflected
in the financial statements of the Company and the Subsidiaries for all current
taxes and other charges to which the Company or any Subsidiary is subject and
which are not currently due and payable. None of the federal income tax returns
of the Company or any Subsidiary have been audited by the Internal Revenue
Service. The Company has no knowledge of any additional assessments, adjustments
or contingent tax liability (whether federal or state) of any nature whatsoever,
whether pending or threatened against the Company or any Subsidiary for any
period, nor of any basis for any such assessment, adjustment or contingency.

 

(p) Certain Fees. Except for Silverwood Partners LLC, the Company has not
employed any broker or finder or incurred any liability for any brokerage or
investment banking fees, commissions, finders’ structuring fees, financial
advisory fees or other similar fees in connection with the Transaction
Documents.

 

(q) Disclosure. To the best of the Company’s knowledge, neither this Agreement
or the Schedules hereto nor any other documents, certificates or instruments
furnished to the Purchaser by or on behalf of the Company or any Subsidiary in
connection with the transactions contemplated by this Agreement contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements made herein or therein, in the light of the
circumstances under which they were made herein or therein, not misleading.

 

(r) Intellectual Property. The Company and each of the Subsidiaries owns or
possesses valid licenses under all the Proprietary Rights owned by it and have
no knowledge that

 

8



--------------------------------------------------------------------------------

such rights are in conflict with the rights of others. As of the date of this
Agreement, neither the Company nor any of its Subsidiaries has received any
written notice that any Proprietary Rights have been declared unenforceable or
otherwise invalid by any court or governmental agency. As of the date of this
Agreement, there is, to the knowledge of the Company, no material existing
infringement, misuse or misappropriation of any Proprietary Rights by others.
From September 30, 2004 to the date of this Agreement, neither the Company nor
any of its Subsidiaries has received any written notice alleging that the
operation of the business of the Company or any of its Subsidiaries infringes in
any material respect upon the intellectual property rights of others.
“Proprietary Rights” shall mean patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations, and all
rights with respect to the foregoing.

 

(s) Environmental Compliance. The Company and each of its Subsidiaries have
obtained all material approvals, authorization, certificates, consents,
licenses, orders and permits or other similar authorizations of all governmental
authorities, or from any other Person, that are required under any Environmental
Laws, the absence of which would have a Material Adverse Effect. “Environmental
Laws” shall mean all applicable laws relating to the protection of the
environment including, without limitation, all requirements pertaining to
reporting, licensing, permitting, controlling, investigating or remediating
emissions, discharges, releases or threatened releases of hazardous substances,
chemical substances, pollutants, contaminants or toxic substances, materials or
wastes, whether solid, liquid or gaseous in nature, into the air, surface water,
groundwater or land, or relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of hazardous
substances, chemical substances, pollutants, contaminants or toxic substances,
material or wastes, whether solid, liquid or gaseous in nature. The Company has
all necessary governmental approvals required under all Environmental Laws and
used in its business or in the business of any of its Subsidiaries, except for
such instances as would not individually or in the aggregate have a Material
Adverse Effect. The Company and each of its Subsidiaries are also in compliance
with all other limitations, restrictions, conditions, standards, requirements,
schedules and timetables required or imposed under all Environmental Laws.
Except for such instances as would not individually or in the aggregate have a
Material Adverse Effect, there are no past or present events, conditions,
circumstances, incidents, actions or omissions relating to or in any way
affecting the Company or its Subsidiaries that violate or may violate any
Environmental Law after the First Closing or that may give rise to any
Environmental Liabilities, or otherwise form the basis of any claim, action,
demand, suit, proceeding, hearing, study or investigation (i) under any
Environmental Law, or (ii) based on or related to the manufacture, processing,
distribution, use, treatment, storage (including, without limitation,
underground storage tanks), disposal, transport or handling, or the emission,
discharge, release or threatened release of any hazardous substance.
“Environmental Liabilities” means all liabilities of a Person (whether such
liabilities are owed by such Person to governmental authorities, third parties
or otherwise) whether currently in existence or arising hereafter which arise
under or relate to any Environmental Law.

 

(t) Books and Records; Internal Accounting Controls. The books, records and
documents of the Company and its Subsidiaries accurately reflect in all material
respects the information relating to the business of the Company and the
Subsidiaries, the location and collection of their assets, and the nature of all
transactions giving rise to the obligations or

 

9



--------------------------------------------------------------------------------

accounts receivable of the Company or any Subsidiary. The Company and each of
its Subsidiaries maintain a system of internal accounting controls sufficient,
in the judgment of the Company’s Board of Directors, to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with GAAP and to
maintain asset accountability, (iii) access to assets is permitted only in
accordance with management’s general or specific authorization, and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate actions are taken with respect to any
differences.

 

(u) Material Agreements. Except for the Transaction Documents or those that are
included as exhibits to the Commission Documents, neither the Company nor any
Subsidiary is a party to any written or oral contract, instrument, agreement,
commitment, obligation, plan or arrangement, a copy of which would be required
to be filed with the Commission (collectively, “Material Agreements”) if the
Company or any Subsidiary were registering securities under the Securities Act.
The Company and each of its Subsidiaries has in all material respects performed
all the obligations required to be performed by them to date under the foregoing
agreements, have received no notice of default and, to the best of the Company’s
knowledge, are not in default under any Material Agreement now in effect, the
result of which could cause a Material Adverse Effect. No written or oral
contract, instrument, agreement, commitment, obligation, plan or arrangement of
the Company or of any Subsidiary limits or shall limit the payment of dividends
on its Common Stock.

 

(v) Transactions with Affiliates. Except as disclosed in the Commission
Documents, there are no loans, leases, agreements, contracts, royalty
agreements, management contracts or arrangements or other continuing
transactions between (a) the Company, any Subsidiary or any of their respective
customers or suppliers, on the one hand, and (b) on the other hand, any officer,
employee, consultant or director of the Company, or any of its Subsidiaries, or
any Person owning 5% or more of the capital stock of the Company or any
Subsidiary or any member of the immediate family of such Person, officer,
employee, consultant, director or 5% or greater stockholder or any corporation
or other entity controlled by such officer, employee, consultant, director or
stockholder.

 

(w) Securities Act of 1933. The Company has complied and will comply with all
applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Neither the Company nor anyone
acting on its behalf, directly or indirectly, has or will sell, offer to sell or
solicit offers to buy any of the Securities, or similar securities to, or
solicit offers with respect thereto from, or enter into any preliminary
conversations or negotiations relating thereto with, any Person, or has taken or
will take any action so as to bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws. Neither the Company nor any of its affiliates,
nor any Person acting on its or their behalf, has engaged in any form of general
solicitation or general advertising (within the meaning of Regulation D under
the Securities Act) in connection with the offer or sale of any of the
Securities.

 

(x) Governmental Approvals. Except for the filing of any notice prior or
subsequent to each Closing that may be required under applicable state and/or
federal securities

 

10



--------------------------------------------------------------------------------

laws (which if required, shall be filed on a timely basis), no authorization,
consent, approval, license, exemption of, filing or registration with any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, is or will be necessary for, or in
connection with, the execution or delivery of the Shares and the Warrants, or
for the performance by the Company of its obligations under the Transaction
Documents.

 

(y) Employees. Neither the Company nor any Subsidiary has any collective
bargaining arrangements or agreements covering any of its employees. Except as
set forth in the Commission Documents, neither the Company nor any Subsidiary
has any employment contract, agreement regarding proprietary information,
non-competition agreement, non-solicitation agreement, confidentiality
agreement, or any other similar contract or restrictive covenant, relating to
the right of any officer, employee or consultant to be employed or engaged by
the Company or such Subsidiary, which contract or agreement is required to be
disclosed in the Commission Documents but which is not so disclosed. Since
September 30, 2004, no officer, consultant or key employee of the Company or any
Subsidiary whose termination, either individually or in the aggregate, could
have a Material Adverse Effect, has terminated or, to the knowledge of the
Company, has any present intention of terminating his or her employment or
engagement with the Company or any Subsidiary.

 

(z) Absence of Certain Developments. Except as set forth in the Commission
Documents, since September 30, 2004, neither the Company nor any Subsidiary has:

 

(i) issued any stock, bonds or other corporate securities or any rights, options
or warrants with respect thereto other than under the Company’s stock
option/stock issuance plans;

 

(ii) borrowed any amount or incurred or become subject to any liabilities
(absolute or contingent) except current liabilities incurred in the ordinary
course of business which are comparable in nature and amount to the current
liabilities incurred in the ordinary course of business during the comparable
portion of its prior fiscal year, as adjusted to reflect the current nature and
volume of the Company’s or such Subsidiary’s business;

 

(iii) discharged or satisfied any lien or encumbrance or paid any obligation or
liability (absolute or contingent), other than current liabilities paid in the
ordinary course of business;

 

(iv) declared or made any payment or distribution of cash or other property to
stockholders with respect to its stock, or purchased or redeemed, or made any
agreements so to purchase or redeem, any shares of its capital stock;

 

(v) sold, assigned or transferred any other tangible assets, or canceled any
debts or claims, except in the ordinary course of business;

 

(vi) sold, assigned or transferred any patent rights, trademarks, trade names,
copyrights, trade secrets or other intangible assets or intellectual property
rights, or disclosed any proprietary confidential information to any Person
except in the ordinary course of business or to the Purchasers or their
representatives;

 

11



--------------------------------------------------------------------------------

(vii) suffered any substantial losses or waived any rights of material value,
whether or not in the ordinary course of business, or suffered the loss of any
material amount of prospective business;

 

(viii) made any changes in employee compensation except in the ordinary course
of business and consistent with past practices;

 

(ix) made capital expenditures or commitments therefor that aggregate in excess
of $100,000;

 

(x) entered into any other transaction other than in the ordinary course of
business, or entered into any other material transaction, whether or not in the
ordinary course of business;

 

(xi) made charitable contributions or pledges in excess of $25,000;

 

(xii) suffered any material damage, destruction or casualty loss, whether or not
covered by insurance;

 

(xiii) experienced any material problems with labor or management in connection
with the terms and conditions of their employment;

 

(xiv) effected any two or more events of the foregoing kind which in the
aggregate would cause a Material Adverse Effect; or

 

(xv) entered into an agreement, written or otherwise, to take any of the
foregoing actions.

 

(aa) Use of Proceeds. The proceeds from the sale of the Shares and the Warrants
shall be used by the Company for working capital purposes only, and shall not be
used to repay any outstanding Indebtedness or any loans to any officer,
director, affiliate or insider of the Company.

 

(bb) Public Utility Holding Company Act and Investment Company Act Status. The
Company is not a “holding company” or a “public utility company” as such terms
are defined in the Public Utility Holding Company Act of 1935, as amended. The
Company is not, and as a result of and immediately upon each Closing will not
be, an “investment company” or a company “controlled” by an “investment
company”, within the meaning of the Investment Company Act of 1940, as amended.

 

(cc) ERISA. No liability to the Pension Benefit Guaranty Corporation has been
incurred with respect to any Plan by the Company or any of its Subsidiaries
which is or would cause a Material Adverse Effect. The execution and delivery of
this Agreement and the issue and sale of the Shares and the Warrants will not
involve any transaction which is subject to the prohibitions of Section 406 of
ERISA or in connection with which a tax could be imposed pursuant to Section
4975 of the Internal Revenue Code of 1986, as amended (the “Code”); provided
that, if any Purchaser, or any Person that owns a beneficial interest in any
Purchaser, is an “employee pension benefit plan” (within the meaning of Section
3(2) of ERISA) with respect

 

12



--------------------------------------------------------------------------------

to which the Company is a “party in interest” (within the meaning of Section
3(14) of ERISA), the requirements of Sections 407(d)(5) and 408(e) of ERISA, if
applicable, are met. As used in this Section 2.1(cc), the term “Plan” shall mean
an “employee pension benefit plan” (as defined in Section 3 of ERISA) which is
or has been established or maintained, or to which contributions are or have
been made, by the Company or any Subsidiary or by any trade or business, whether
or not incorporated, which, together with the Company or any Subsidiary, is
under common control, as described in Section 414(b) or (c) of the Code.

 

(dd) Delisting Notification. The Company has not received a delisting
notification from the American Stock Exchange, and, to its knowledge, there are
no existing facts or circumstances that could give rise to the delisting of the
Common Stock from the American Stock Exchange.

 

(ee) Sarbanes-Oxley. The Company is in compliance with any and all applicable
requirements of the Sarbanes-Oxley Act of 2002 that are effective and applicable
to it as of the date hereof, and any and all applicable rules and regulations
promulgated by the Commission thereunder that are effective as of the date
hereof, except where such noncompliance would not have, individually or in the
aggregate, a Material Adverse Effect.

 

Section 2.2 Representations and Warranties of the Purchasers. Each of the
Purchasers hereby makes the following representations and warranties to the
Company with respect solely to itself and not with respect to any other
Purchaser:

 

(a) Organization and Standing of the Purchasers. If such Purchaser is an entity,
such Purchaser is a corporation, limited liability company or partnership duly
incorporated or organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation or organization.

 

(b) Authorization and Power. Such Purchaser has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase
the Shares and Warrants being sold to it hereunder. The execution, delivery and
performance of the Transaction Documents by such Purchaser and the consummation
by it of the transactions contemplated hereby have been duly authorized by all
necessary corporate, limited liability company or partnership action, and no
further consent or authorization of such Purchaser or its Board of Directors,
stockholders, members, managers or partners, as the case may be, is required.
This Agreement has been duly executed and delivered by such Purchaser. Each of
the Transaction Documents constitute, or shall constitute when executed and
delivered, valid and binding obligations of such Purchaser enforceable against
such Purchaser in accordance with their terms, except as such enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation, conservatorship, receivership or similar laws relating to, or
affecting generally the enforcement of, creditor’s rights and remedies or by
other equitable principles of general application.

 

(c) Acquisition for Investment. Such Purchaser is purchasing the Shares and
acquiring the Warrants (and would acquire the underlying Common Stock) solely
for its own account for the purpose of investment and not with a view to or for
sale in connection with the distribution thereof. Such Purchaser does not have a
present intention to sell any of the

 

13



--------------------------------------------------------------------------------

Securities, nor a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
Person; provided, however, that by making the representations herein and subject
to Section 2.2(e) below, such Purchaser does not agree to hold any of the
Securities for any minimum or other specific term and reserves the right to
pledge any of the Securities for margin purposes and/or to dispose of any of the
Securities at any time in accordance with federal and state securities laws
applicable to such disposition. Such Purchaser acknowledges that it (i) has such
knowledge and experience in financial and business matters such that such
Purchaser is capable of evaluating the merits and risks of its investment in the
Company, (ii) is able to bear the financial risks associated with an investment
in the Securities, and (iii) has been given full access to such records of the
Company and the Subsidiaries and to the officers of the Company and the
Subsidiaries as it has deemed necessary or appropriate to conduct its due
diligence investigation.

 

(d) Rule 144. Such Purchaser understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Such Purchaser acknowledges that it
is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
Purchaser has been advised that Rule 144 permits resales only under certain
circumstances. Such Purchaser understands that to the extent that Rule 144 is
not available, such Purchaser will be unable to sell any Securities without
either registration under the Securities Act or the existence of another
exemption from such registration requirement. Such Purchaser will not, prior to
the effectiveness of the Registration Statement (as defined in the Registration
Rights Agreement), if then prohibited by law or regulation, sell, offer to sell,
solicit offers to buy, dispose of, loan, pledge or grant any right with respect
to the Securities. Without limiting the generality of the foregoing, such
Purchaser will not, prior to the effectiveness of the Registration Statement,
sell any of the Securities short “against the box”.

 

(e) General. Such Purchaser understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Purchaser set forth herein in order
to determine the applicability of such exemptions and the suitability of such
Purchaser to acquire the Securities. Such Purchaser understands that no United
States federal or state agency or any government or governmental agency has
passed upon or made any recommendation or endorsement of the Securities.

 

(f) Opportunities for Additional Information. Such Purchaser acknowledges that
such Purchaser has had the opportunity to ask questions of and receive answers
from, or obtain additional information from, the executive officers of the
Company concerning the financial and other affairs of the Company, and to the
extent deemed necessary in light of such Purchaser’s personal knowledge of the
Company’s affairs, such Purchaser has asked such questions and received answers
to the full satisfaction of such Purchaser, and such Purchaser desires to invest
in the Company.

 

(g) No General Solicitation. Such Purchaser acknowledges that the Securities
were not offered to such Purchaser by means of any form of general or public
solicitation or general advertising, or publicly disseminated advertisements or
sales literature, including (i) any

 

14



--------------------------------------------------------------------------------

advertisement, article, notice or other communication published in any
newspaper, magazine, or similar media, or broadcast over television or radio, or
(ii) any seminar or meeting to which such Purchaser was invited by any of the
foregoing means of communications.

 

(h) Accredited Investor. Such Purchaser is an accredited investor (as defined in
Rule 501 of Regulation D), and such Purchaser has such experience in business
and financial matters that it is capable of evaluating the merits and risks of
an investment in the Securities. Such Purchaser acknowledges that an investment
in the Securities is speculative and involves a high degree of risk.

 

ARTICLE III

 

Covenants

 

The Company covenants with each Purchaser as follows, which covenants are for
the benefit of each Purchaser and its respective permitted assignees (and, where
expressly so indicated, the respective Purchasers severally and not jointly
covenant with and for the benefit of the Company as follows).

 

Section 3.1 Disclosure of Transactions and Other Material Information. On or
before 8:30 a.m., New York City time, on the second Business Day immediately
following the First Closing Date, the Company shall file a Current Report on
Form 8-K with the Commission describing the terms of the transactions
contemplated by the Transaction Documents and including as exhibits to such
Current Report on Form 8-K this Agreement, the Warrants, the Certificate of
Designations and the Registration Rights Agreement in the form required by the
Exchange Act (including all attachments, the “8-K Filing”). From and after the
filing of the 8-K Filing with the Commission, no Purchaser shall be in
possession of any material, nonpublic information received from the Company, any
of its Subsidiaries or any of their respective officers, directors, employees or
agents that is not disclosed in the 8-K Filing. The Company shall not, and shall
cause each of its Subsidiaries and its and each of their respective officers,
directors, employees and agents not to, provide any Purchaser with any material,
nonpublic information regarding the Company or any of its Subsidiaries from and
after the filing of the 8-K Filing with the Commission without the express
written consent of such Purchaser. Neither the Company nor any Purchaser shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Purchaser, to make any press release
or other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith, and (ii) as is
required by applicable law and regulations, including the applicable rules and
regulations of the American Stock Exchange (provided that in the case of clause
(i) above, the Purchasers shall be consulted by the Company (although the
consent of the Purchasers shall not be required) in connection with any such
press release or other public disclosure prior to its release).

 

Section 3.2 Registration and Listing. The Company will cause its Common Stock to
continue to be registered under Section 12(b) or 12(g) of the Exchange Act, will
comply in all respects with its reporting and filing obligations under the
Exchange Act, will comply with all requirements related to any registration
statement filed pursuant to the Registration Rights

 

15



--------------------------------------------------------------------------------

Agreement, and will not take any action or file any document (whether or not
permitted by the Securities Act or the rules promulgated thereunder) to
terminate or suspend such registration or to terminate or suspend its reporting
and filing obligations under the Exchange Act or Securities Act, except as
permitted herein. The Company shall use its best efforts to continue the listing
or trading of its Common Stock on The American Stock Exchange or any successor
(or equivalent, or better) market. The Company will promptly file the “Listing
Application” for, or in connection with, the issuance and delivery of the
Conversion Shares, the Warrant Shares and the PIK Dividend Shares on The
American Stock Exchange.

 

Section 3.3 Inspection Rights. In the event the Registration Statement is not
effective or has been suspended, the Company shall permit, during normal
business hours and upon reasonable request and reasonable notice, each Purchaser
or any employees, agents or representatives thereof, so long as such Purchaser
shall be obligated hereunder to purchase the Shares or shall beneficially own
the Shares or Conversion Shares, or shall own Warrant Shares or the Warrants
which, in the aggregate, represent more than two percent (2%) of the total
combined voting power of all Company voting securities then outstanding, to
(subject to an appropriate non-disclosure agreement) examine and make reasonable
copies of and extracts from the records and books of account of, and visit and
inspect, during the term of the Warrants, the properties, assets, operations and
business of the Company and any Subsidiary, and to discuss the affairs, finances
and accounts of the Company and any Subsidiary with any of its officers,
consultants, directors, and key employees.

 

Section 3.4 Compliance with Laws. The Company shall comply, and cause each
Subsidiary to comply, with all applicable laws, rules, regulations and orders,
the noncompliance with which could have a Material Adverse Effect.

 

Section 3.5 Keeping of Records and Books of Account. The Company shall keep and
cause each Subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its Subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.

 

Section 3.6 Other Agreements. The Company shall not enter into any agreement in
which the terms of such agreement would restrict or impair the right or ability
of the Company or any Subsidiary to perform under any Transaction Document.

 

Section 3.7 Preemptive Rights.

 

(a) Until the first anniversary of the Closing Date, the Company hereby grants
to each Purchaser (but not its assigns) that (A) still owns Shares or Conversion
Shares immediately prior to the issuance of the “New Securities” (as defined in
Section 3.7(b)), (B) purchased Shares on the Closing Date, and (C) was not an
officer or director of the Company as of the Closing Date (any such Purchaser,
for such purpose, an “Eligible Purchaser”), a right (the “Preemptive Right”) to
purchase all or any part of such Eligible Purchaser’s pro rata share of any New
Securities that the Company may, from time to time, propose to sell and issue.
The pro rata share for each Eligible Purchaser, for purposes of the Preemptive
Right, is the ratio of (x) the number of shares of Common Stock then held or
deemed to be held by such Eligible Purchaser immediately prior to the issuance
of the New Securities

 

16



--------------------------------------------------------------------------------

(assuming the full conversion of the Shares and the full exercise of the
Warrants), to (y) the total number of shares of Common Stock of the Company
outstanding immediately prior to the issuance of the New Securities (after
giving effect to the full conversion of the Shares and the full exercise of the
Warrants).

 

(b) For purposes of this Section 3.7, “New Securities” shall mean any Common
Stock or Preferred Stock, whether or not authorized on the date hereof, and
rights, options or warrants to purchase Common Stock or Preferred Stock and
securities of any type whatsoever that are, or may become, convertible into
Common Stock or Preferred Stock; provided, however, that “New Securities” does
not include the following:

 

(i) shares of capital stock of the Company issued or issuable upon conversion or
exercise of any currently outstanding securities or any New Securities issued in
accordance with this Agreement (including the Conversion Shares and the Warrant
Shares);

 

(ii) shares or options or warrants for Common Stock granted to officers,
directors and employees of, and consultants to, the Company pursuant to stock
option or purchase plans or other compensatory agreements approved by the Board
of Directors;

 

(iii) shares of Common Stock or Preferred Stock issued in connection with any
pro rata stock split, stock dividend (including PIK Dividend Shares) or
recapitalization by the Company;

 

(iv) shares of capital stock, or options or warrants to purchase capital stock,
issued to a strategic investor in connection with a strategic commercial
agreement as determined by the Board of Directors;

 

(v) shares of capital stock, or options or warrants to purchase capital stock,
issued pursuant to commercial borrowing, secured lending or lease financing
transaction approved by the Board of Directors;

 

(vi) shares of capital stock, or options or warrants to purchase capital stock,
issued pursuant to the acquisition of another corporation or entity by the
Company by consolidation, merger, purchase of all or substantially all of the
assets, or other reorganization in which the Company acquires, in a single
transaction or series of related transactions, all or substantially all of the
assets of such other corporation or entity or fifty percent (50%) or more of the
voting power of such other corporation or entity or fifty percent (50%) or more
of the equity ownership of such other corporation or entity;

 

(vii) shares of capital stock issued in an underwritten public securities
offering pursuant to a registration statement filed under the Securities Act;

 

(viii) shares of capital stock, or options or warrants to purchase capital
stock, issued to current or prospective customers or suppliers of the Company
approved by the Board of Directors as compensation or accommodation in lieu of
other payment, compensation or accommodation to such customer or supplier;

 

17



--------------------------------------------------------------------------------

(ix) shares of capital stock, or warrants to purchase capital stock, issued to
any Person that provides services to the Company as compensation therefor
pursuant to an agreement approved by the Board of Directors;

 

(x) shares of capital stock, or options or warrants to purchase capital stock,
offered in a transaction where purchase of such securities by any Purchaser
would cause such transaction to fail to comply with applicable federal or state
securities laws or would cause an applicable registration or qualification
exemption to fail to be available to the Company; provided, however, that this
clause (x) shall apply only to the Purchaser or Purchasers who would cause any
such failure, and not to any of the other Purchasers; and

 

(xi) securities issuable upon conversion or exercise of the securities set forth
in paragraphs (i) – (x) above.

 

(c) In the event that the Company proposes to undertake an issuance of New
Securities, it shall give each Eligible Purchaser written notice (the “Notice”)
of its intention, describing the type of New Securities, the price, and the
general terms upon which the Company proposes to issue the same. Each Eligible
Purchaser shall have the lesser of (i) ten (10) Business Days, or (ii) the
maximum amount of time that any other prospective third-party investor to which
the Company proposes to issue such New Securities is given to determine whether
such third-party investor wishes to participate in the purchase of such New
Securities (such lesser time period, the “Determination Period”), after receipt
of such Notice to agree to purchase all or any portion of its pro rata share of
such New Securities at the price and upon the terms specified in the Notice by
giving written notice to the Company and stating therein the quantity of New
Securities to be purchased. In the event that any New Securities subject to the
Preemptive Right are not purchased by the Eligible Purchaser within the
Determination Period, the Company shall have ninety (90) days thereafter to sell
(or enter into an agreement pursuant to which the sale of New Securities that
had been subject to the Preemptive Right shall be closed, if at all, within
sixty (60) days from the date of said agreement) the New Securities with respect
to which the rights of the Purchaser were not exercised at a price and upon
terms, including manner of payment, no more favorable to the purchasers thereof
than specified in the Notice. In the event the Company has not sold all offered
New Securities within such ninety (90) day period (or sold and issued New
Securities in accordance with the foregoing within sixty (60) days from the date
of such agreement), the Company shall not thereafter issue or sell any New
Securities, without first complying again with the procedures set forth in this
Section 3.7.

 

Section 3.8 Reservation of Shares. So long as the Shares or Warrants remain
outstanding, the Company shall take all action necessary to at all times have
authorized, and reserved for the purpose of issuance, the maximum number of
shares of Common Stock to effect the conversion of the Shares and the exercise
of the Warrants.

 

Section 3.9 Non-public Information. Neither the Company nor any of its officers
or agents shall disclose any material non-public information about the Company
to any Purchaser, and no Purchaser or any of its affiliates, officers or agents
will solicit any material non-public information from the Company.

 

18



--------------------------------------------------------------------------------

Section 3.10 [Reserved]. Beneficial Ownership Restrictions.

 

(a) Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document (including, without limitation, the Warrants and the
Certificate of Designations), at no time may a Purchaser convert or exercise a
Security if the number of shares of Common Stock to be issued pursuant to such
conversion or exercise, when aggregated with all other shares of Common Stock
owned by such Purchaser at such time, would result in such Purchaser
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act, and the rules thereunder) in excess of 4.99% of the then issued
and outstanding shares of Common Stock outstanding at such time; provided,
however, that upon a Purchaser providing the Company with sixty-one (61) days
notice (the “Waiver Notice”) that such Purchaser would like to waive this
Section 3.11(a) with regard to any or all shares of Common Stock issuable upon
conversion or exercise of any Security, this Section 3.11(a) shall be of no
force or effect with regard to those Securities referenced in the Waiver Notice;
provided, further, that any Purchaser may waive this Section 3.11(a) by so
indicating on the signature page to this Agreement, any such waiver to be
effective on and as of the date of this Agreement.

 

(b) Notwithstanding anything to the contrary set forth in this Agreement or any
other Transaction Document (including, without limitation, the Warrants and the
Certificate of Designations), at no time may a Purchaser convert or exercise a
Security if the number of shares of Common Stock to be issued pursuant to such
conversion or exercise, when aggregated with all other shares of Common Stock
owned by such Purchaser at such time, would result in such Purchaser
beneficially owning (as determined in accordance with Section 13(d) of the
Exchange Act, and the rules thereunder) in excess of 9.99% of the then issued
and outstanding shares of Common Stock outstanding at such time; provided,
however, that upon a Purchaser providing the Company with a Waiver Notice that
such Purchaser would like to waive this Section 3.11(b) with regard to any or
all shares of Common Stock issuable upon conversion or exercise of a Security,
this Section 3.11(b) shall be of no force or effect with regard to those
Securities referenced in the Waiver Notice.

 

ARTICLE IV

 

Conditions

 

Section 4.1 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares and Warrants on the First Closing Date. The obligation
hereunder of the Company to close and issue and sell the Shares and the Warrants
to the Purchasers on the First Closing Date is subject to the satisfaction or
waiver, at or before the First Closing, of the conditions set forth below. These
conditions are for the Company’s sole benefit and may be waived by the Company
at any time in its sole discretion.

 

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the First Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

 

19



--------------------------------------------------------------------------------

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the First Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) Delivery of Purchase Price. The Purchase Price for the Shares and Warrants
being purchased at the First Closing shall have been delivered to the Company at
the First Closing.

 

(e) Delivery of Transaction Documents. The Transaction Documents to which the
Purchasers are party shall have been duly executed and delivered by the
Purchasers to the Company.

 

Section 4.2 Conditions Precedent to the Obligation of the Purchasers to Close
and to Purchase the Shares and Warrants on the First Closing Date. The
obligation hereunder of the Purchasers to purchase the Shares and Warrants on
the First Closing Date and consummate the transactions contemplated by this
Agreement is subject to the satisfaction or waiver, at or before the First
Closing, of each of the conditions set forth below. These conditions are for the
Purchasers’ sole benefit and may be waived by the Purchasers at any time in
their sole discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and in each of
the other Transaction Documents shall be true and correct in all material
respects as of the First Closing Date, except for representations and warranties
that speak as of a particular date, which shall be true and correct in all
material respects as of such date.

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the First Closing Date.

 

(c) No Suspension, Etc. Trading in the Company’s Common Stock shall not have
been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the First Closing), and, at any time prior to the First Closing Date,
trading in securities generally as reported by Bloomberg Financial Markets
(“Bloomberg”) shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by Bloomberg,
or on the American Stock Exchange, nor shall a banking moratorium have been
declared either by the United States or California State authorities, nor shall
there have occurred any national or international calamity or crisis of such
magnitude in its effect on any financial market which, in each case, in the
reasonable judgment of the Purchasers, makes it impracticable or inadvisable to
purchase the Shares and the Warrants being purchased on the First Closing Date.

 

20



--------------------------------------------------------------------------------

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary, unless by or at the behest of a Purchaser,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

(f) Opinion of Counsel, Etc. The Purchasers shall have received an opinion of
counsel to the Company, dated the First Closing Date, in the form of Exhibit C
hereto, and such other certificates and documents as the Purchasers or their
counsel shall reasonably require incident to the First Closing.

 

(g) Warrants and Shares. The Company shall have delivered to the Purchasers the
originally executed Warrants (in such denominations as each Purchaser may
request) and shall have delivered certificates representing the Shares (in such
denominations as each Purchaser may request) being acquired by the Purchasers at
the First Closing.

 

(h) Resolutions. The Board of Directors of the Company shall have adopted
resolutions consistent with Section 2.1(b) hereof in a form reasonably
acceptable to the Purchasers (the “Resolutions”).

 

(i) Certificate of Designations. As of the First Closing Date, the Company shall
have filed with the Delaware Secretary of State the Certificate of Designations.

 

(j) Reservation of Shares. As of the First Closing Date, the Company shall have
reserved out of its authorized and unissued Preferred Stock, solely for the
purpose of effecting the issuance of the Shares, a number of shares of Preferred
Stock equal to the aggregate number of the Shares. As of the First Closing Date,
the Company shall have reserved out of its authorized and unissued Common Stock,
solely for the purpose of effecting the conversion of the Shares and the
exercise of the Warrants, a number of shares of Common Stock equal to the number
of Conversion Shares and the number of Warrant Shares issuable upon conversion
of the Preferred Stock and the exercise of the Warrants, respectively, assuming
all of the Warrants were granted on the First Closing Date (after giving effect
to the Warrants to be issued on the First Closing Date and the Second Closing
Date and assuming the Warrants were fully exercisable on such date regardless of
any limitation on the timing or amount of such exercises).

 

(k) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a secretary’s certificate, dated as of the First Closing Date, as to (i) the
Resolutions, (ii) the Certificate, (iii) the Bylaws, each as in effect at the
First Closing, and (iv) the authority and incumbency of the officers of the
Company executing the Transaction Documents and any other documents required to
be executed or delivered in connection therewith.

 

21



--------------------------------------------------------------------------------

(l) Officer’s Certificate. On the First Closing Date, the Company shall have
delivered to the Purchasers a certificate of an executive officer of the
Company, dated as of the First Closing Date, confirming the compliance by the
Company with the conditions precedent set forth in this Section 4.2 as of the
First Closing Date.

 

(m) Fees and Expenses. As of the First Closing Date, all Purchasers’ fees and
expenses contractually required to be paid by the Company shall have been or
authorized to be paid by the Company as of the First Closing Date.

 

(n) Registration Rights Agreement. The Company shall have entered into the
Registration Rights Agreement.

 

(o) Material Adverse Effect. No Material Adverse Effect shall have occurred
since the date of this Agreement.

 

Section 4.3 Conditions Precedent to the Obligation of the Company to Close and
to Sell the Shares and Warrants on the Second Closing Date. The obligation
hereunder of the Company to close and issue and sell the Shares and the Warrants
to the Purchasers on the Second Closing Date is subject to the satisfaction or
waiver, at or before the Second Closing, of the conditions set forth below.
These conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion.

 

(a) Accuracy of the Purchasers’ Representations and Warranties. The
representations and warranties of each Purchaser shall be true and correct in
all material respects as of the date when made and as of the Second Closing Date
as though made at that time, except for representations and warranties that are
expressly made as of a particular date, which shall be true and correct in all
material respects as of such date.

 

(b) Performance by the Purchasers. Each Purchaser shall have performed,
satisfied and complied in all material respects with all covenants, agreements
and conditions required by this Agreement to be performed, satisfied or complied
with by such Purchaser at or prior to the Second Closing Date.

 

(c) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(d) Delivery of Purchase Price. The Purchase Price for the Shares and Warrants
being purchased at the Second Closing shall have been delivered to the Company
at the Second Closing.

 

Section 4.4 Conditions Precedent to the Obligations of the Purchasers to Close
and to Purchase the Shares and Warrants on the Second Closing Date. The
obligation hereunder of the Purchasers to purchase the Shares and Warrants on
the Second Closing Date and

 

22



--------------------------------------------------------------------------------

consummate the transactions contemplated by this Agreement is subject to the
satisfaction or waiver, at or before the Second Closing, of each of the
conditions set forth below. These conditions are for the Purchasers’ sole
benefit and may be waived by the Purchasers at any time in their sole
discretion.

 

(a) Accuracy of the Company’s Representations and Warranties. Each of the
representations and warranties of the Company in this Agreement and the
Registration Rights Agreement shall be true and correct in all material respects
as of the Second Closing Date.

 

(b) Performance by the Company. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company at or prior to the Second Closing Date.

 

(c) No Suspension, Etc. Trading in the Company’s Common Stock shall not have
been suspended by the Commission (except for any suspension of trading of
limited duration agreed to by the Company, which suspension shall be terminated
prior to the Second Closing), and, at any time prior to the Second Closing Date,
trading in securities generally as reported by Bloomberg shall not have been
suspended or limited, or minimum prices shall not have been established on
securities whose trades are reported by Bloomberg, or on the American Stock
Exchange, nor shall a banking moratorium have been declared either by the United
States or California State authorities, nor shall there have occurred any
national or international calamity or crisis of such magnitude in its effect on
any financial market which, in each case, in the reasonable judgment of the
Purchasers, makes it impracticable or inadvisable to purchase the Shares and the
Warrants being purchased on the Second Closing Date.

 

(d) No Injunction. No statute, rule, regulation, executive order, decree, ruling
or injunction shall have been enacted, entered, promulgated or endorsed by any
court or governmental authority of competent jurisdiction which prohibits the
consummation of any of the transactions contemplated by this Agreement.

 

(e) No Proceedings or Litigation. No action, suit or proceeding before any
arbitrator or any governmental authority shall have been commenced, and no
investigation by any governmental authority shall have been threatened, against
the Company or any Subsidiary, or any of the officers, directors or affiliates
of the Company or any Subsidiary, unless by or at the behest of a Purchaser,
seeking to restrain, prevent or change the transactions contemplated by this
Agreement, or seeking damages in connection with such transactions.

 

(f) Warrants and Shares. The Company shall have delivered to the Purchasers the
originally executed Warrants (in such denominations as each Purchaser may
request) and shall have delivered certificates representing the Shares (in such
denominations as each Purchaser may request) being acquired by the Purchasers at
the Second Closing.

 

(g) Resolutions. The Resolutions shall be in full force and effect as of the
Second Closing and shall not have been amended or modified unless such amendment
or modification was approved by the Purchasers.

 

23



--------------------------------------------------------------------------------

(h) Certificate of Designations. The Certificate of Designations shall be in
full force and effect as of the Second Closing under the laws of Delaware and
shall not have been amended or modified unless such amendment or modification
was approved by the Purchasers, and the Company shall not have adopted or filed
any other document designating terms, relative rights or preferences of the
Preferred Stock.

 

(i) Officer’s Certificate. On the Second Closing Date, the Company shall have
delivered to the Purchasers a certificate of an executive officer of the
Company, dated as of the Second Closing Date, confirming the accuracy of the
Company’s representations, warranties and covenants as of the Second Closing
Date and confirming the compliance by the Company with the conditions precedent
set forth in this Section 4.4 as of the Second Closing Date.

 

(j) Fees and Expenses. As of the Second Closing Date, all fees and expenses
required to be paid by the Company shall have been or authorized to be paid by
the Company as of the Second Closing Date.

 

ARTICLE V

 

Certificate Legend

 

Section 5.1 Legend. Each certificate representing the Securities shall be
stamped or otherwise imprinted with a legend substantially in the following form
(in addition to any legend required by applicable state securities or “blue sky”
laws), which legend shall not be considered an encumbrance for the purpose of
Section 2.1(d):

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR PATH 1 NETWORK TECHNOLOGIES INC. SHALL HAVE RECEIVED AN
OPINION OF ITS COUNSEL THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES
ACT AND UNDER THE PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT
REQUIRED.

 

The Company agrees to prepare to reissue certificates representing any of the
Securities, without the legend set forth above, in the hands of the transferee,
if at such time, prior to making any transfer of any such Securities, such
holder thereof shall give written notice to the Company describing the manner
and terms of such transfer and removal as the Company may reasonably request.
Such proposed transfer will not be effected until: (a) the Company has notified
such holder that either (i) in the opinion of Company counsel, the registration
of such Securities is not required in connection with such proposed transfer, or
(ii) a registration statement under the Securities Act covering such proposed
disposition has been filed by the Company with the Commission and has become
effective under the Securities Act; and (b) the Company has notified such holder
that either (i) in the opinion of Company counsel, the registration or

 

24



--------------------------------------------------------------------------------

qualification under the securities or “blue sky” laws of any state is not
required in connection with such proposed disposition, or (ii) compliance with
applicable state securities or “blue sky” laws has been effected. The Company
will use its best efforts to respond to any such notice from a holder within
five (5) days. In the case of any proposed transfer under this Section 5.1, the
Company will use reasonable efforts to comply with any such applicable state
securities or “blue sky” laws, but shall in no event be required, in connection
therewith, to qualify to do business in any state where it is not then qualified
or to take any action that would subject it to tax or to the general service of
process in any state where it is not then subject. The restrictions on transfer
contained in this Section 5.1 shall be in addition to, and not by way of
limitation of, any other restrictions on transfer contained in any other section
of this Agreement.

 

ARTICLE VI

 

Termination

 

Section 6.1 Termination by Mutual Consent. This Agreement may be terminated at
any time prior to the First Closing Date by the mutual written consent of the
Company and the Purchasers.

 

Section 6.2 Effect of Termination. In the event of termination by the Company or
the Purchasers, written notice thereof shall forthwith be given to the other
party and the transactions contemplated by this Agreement shall be terminated
without further action by any party. If this Agreement is terminated as provided
in Section 6.1 herein, this Agreement shall become void and of no further force
and effect, except for Sections 8.1 and 8.2, and Article VII herein. Nothing in
this Section 6.2 shall be deemed to release the Company or any Purchaser from
any liability for any breach under this Agreement, or to impair the rights of
the Company or such Purchaser to compel specific performance by the other party
of its obligations under this Agreement.

 

ARTICLE VII

 

Indemnification

 

Section 7.1 General Indemnity. The Company agrees to indemnify and hold harmless
each Purchaser (and its respective directors, officers, employees, affiliates,
agents, successors and assigns) from and against any and all losses,
liabilities, deficiencies, costs, damages and expenses (including, without
limitation, reasonable attorneys’ fees, charges and disbursements) incurred by
each Purchaser or any such Person as a result of any inaccuracy in or breach of
the representations, warranties or covenants made by the Company herein. The
Purchasers severally but not jointly agree to indemnify and hold harmless the
Company and its directors, officers, employees, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as result of
any inaccuracy in or breach of the representations, warranties or covenants made
by the Purchasers herein.

 

25



--------------------------------------------------------------------------------

Section 7.2 Indemnification Procedure. Any party entitled to indemnification
under this Article VII (an “indemnified party”) will give written notice to the
indemnifying party of any matters giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VII except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any action,
proceeding or claim is brought against an indemnified party in respect of which
indemnification is sought hereunder, the indemnifying party shall be entitled to
participate in and, unless in the reasonable judgment of the indemnified party a
conflict of interest between it and the indemnifying party may exist with
respect to such action, proceeding or claim, to assume the defense thereof with
counsel reasonably satisfactory to the indemnified party. In the event that the
indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such Person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense with counsel of its choice at its sole cost and
expense. The indemnifying party shall not be liable for any settlement of any
action, claim or proceeding effected without its prior written consent.
Notwithstanding anything in this Article VII to the contrary, the indemnifying
party shall not, without the indemnified party’s prior written consent, settle
or compromise any claim or consent to entry of any judgment in respect thereof
which imposes any future obligation on the indemnified party or which does not
include, as an unconditional term thereof, the giving by the claimant or the
plaintiff to the indemnified party of a release from all liability in respect of
such claim. The indemnification required by this Article VII shall be made by
periodic payments of the amount thereof during the course of investigation or
defense, as and when bills are received or expense, loss, damage or liability is
incurred, so long as the indemnified party irrevocably agrees to refund such
moneys if it is ultimately determined by a court of competent jurisdiction that
such party was not entitled to indemnification. The indemnity agreements
contained herein shall be in addition to (a) any cause of action or similar
rights of the indemnified party against the indemnifying party or others, and
(b) any liabilities the indemnifying party may be subject to pursuant to the
law.

 

26



--------------------------------------------------------------------------------

ARTICLE VIII

 

Miscellaneous

 

Section 8.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement; provided, however, that
the Company shall pay a flat $30,000 to Gryphon Master Fund, L.P. (“Gryphon”),
the lead Purchaser, to reimburse Gryphon for the fees and expenses (including
attorneys’ fees and expenses) incurred by it in connection with its due
diligence review of the Company and the preparation, negotiation, execution,
delivery and performance of this Agreement and the other Transaction Documents
and the transactions contemplated thereunder, $10,000 of which has already been
paid and is non-refundable, and the remaining $20,000 of which shall be due and
payable in cash at the First Closing (and only if the First Closing occurs). If
the First Closing occurs, the Company hereby authorizes and directs Gryphon to
deduct $20,000 from the Purchase Price to be paid by Gryphon at the First
Closing in payment and satisfaction of such $20,000 due and payable by the
Company at the First Closing.

 

Section 8.2 Specific Enforcement; Consent to Jurisdiction. The Company and the
Purchasers acknowledge and agree that irreparable damage would occur in the
event that any of the provisions of this Agreement or the other Transaction
Documents were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that the parties shall be entitled
to an injunction or injunctions to prevent or cure breaches of the provisions of
this Agreement or the other Transaction Documents and to enforce specifically
the terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity.

 

(b) The Company and each Purchaser (i) hereby irrevocably submit to the
non-exclusive jurisdiction of the United States District Court sitting in the
Northern District of Texas and the courts of the State of Texas located in
Dallas, Texas, County for the purposes of any suit, action or proceeding arising
out of or relating to this Agreement or any of the other Transaction Documents
or the transactions contemplated hereby or thereby, and (ii) hereby waive, and
agree not to assert in any such suit, action or proceeding, any claim that it is
not personally subject to the jurisdiction of such court, that the suit, action
or proceeding is brought in an inconvenient forum or that the venue of the suit,
action or proceeding is improper. The Company and each Purchaser consent to
process being served in any such suit, action or proceeding by mailing a copy
thereof to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing in this Section 8.2 shall affect
or limit any right to serve process in any other manner permitted by law. The
Company and the Purchasers hereby agree that the prevailing party in any suit,
action or proceeding arising out of or relating to the Shares, the Warrants or
any Transaction Document, shall be entitled to reimbursement for reasonable
legal fees from the non-prevailing party.

 

Section 8.3 Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and, except as specifically set forth
herein or in the other

 

27



--------------------------------------------------------------------------------

Transaction Documents, neither the Company nor any Purchaser make any
representation, warranty, covenant or undertaking with respect to such matters,
and they supersede all prior understandings and agreements with respect to said
subject matter, all of which are merged herein; provided, however, that any
non-disclosure agreement is not so superseded. No provision of this Agreement
may be waived or amended other than by a written instrument signed by the
Company and the holders of at least a majority in interest of the
then-outstanding Shares, and no provision hereof may be waived other than by a
written instrument signed by the party against whom enforcement of any such
amendment or waiver is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the Shares then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration is also offered to all of the parties to
the Transaction Documents or holders of Shares, as the case may be.

 

Section 8.4 Notices. Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder shall be in writing and shall be
effective (a) upon hand delivery by telecopy or facsimile at the address or
number designated below (if delivered on a Business Day during normal business
hours where such notice is to be received), or the first Business Day following
such delivery (if delivered other than on a Business Day during normal business
hours where such notice is to be received), or (b) on the second Business Day
following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communications shall be:

 

If to the Company:    Path 1 Network Technologies Inc.      6215 Ferris Square  
   Suite 140      San Diego, California 92121      Attention: Mr. John R.
Zavoli, President & CEO      Telecopier: (858) 450-4203

with copies (which copies

shall not constitute notice

to the Company) to:

   Heller Ehrman White & McAuliffe LLP      4350 La Jolla Village Drive, 7th
Floor      San Diego, California 92122      Attention: Hayden Trubitt, Esq.     
Telecopier: (858) 450-8499 If to any Purchaser:    At the address of such
Purchaser set forth on Exhibit A to this Agreement.

 

Any party hereto may from time to time change its address for notices by giving
at least ten (10) days written notice of such changed address to the other party
hereto.

 

Section 8.5 Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver

 

28



--------------------------------------------------------------------------------

in the future or a waiver of any other provision, condition or requirement
hereof, nor shall any delay or omission of any party to exercise any right
hereunder in any manner impair the exercise of any such right accruing to it
thereafter.

 

Section 8.6 Headings. The article, section and subsection headings in this
Agreement are for convenience only and shall not constitute a part of this
Agreement for any other purpose and shall not be deemed to limit or affect any
of the provisions hereof.

 

Section 8.7 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties and their successors and assigns. After the
First Closing, the assignment by a party to this Agreement of any rights
hereunder shall not affect the obligations of such party under this Agreement.
After the Closing, the Purchasers, in compliance with all applicable securities
laws, may assign the Shares, the Warrants and their rights under this Agreement
and the other Transaction Documents and any other rights hereto and thereto
without the consent of the Company.

 

Section 8.8 No Third Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person (other than indemnified parties, as contemplated by Article
VII).

 

Section 8.9 Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware, without giving
effect to the choice of law provisions. This Agreement shall not be interpreted
or construed with any presumption against the party causing this Agreement to be
drafted.

 

Section 8.10 Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 2.1(o) and 2.1(s) shall survive indefinitely
and those contained in Article II, with the exception of Sections 2.1(o) and
2.1(s), shall survive the execution and delivery hereof and each Closing until
the date 365 days from the Second Closing Date, and the agreements and covenants
set forth in Articles I, III, V, VII and VIII of this Agreement shall survive
the execution and delivery hereof and each Closing hereunder.

 

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered (including by facsimile and/or by photocopy) to the other
parties hereto, it being understood that all parties need not sign the same
counterpart.

 

Section 8.12 Severability. The provisions of this Agreement are severable and,
in the event that any court of competent jurisdiction shall determine that any
one or more of the provisions or part of the provisions contained in this
Agreement shall, for any reason, be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, would be valid, legal and enforceable to
the maximum extent possible.

 

29



--------------------------------------------------------------------------------

Section 8.13 Further Assurances. From and after the date of this Agreement, upon
the request of the Purchasers or the Company, the Company and each Purchaser
shall execute and deliver such instruments, documents and other writings as may
be reasonably necessary or desirable to confirm and carry out and to effectuate
fully the intent and purposes of this Agreement and the other Transaction
Documents.

 

Section 8.14 Independent Nature of Purchasers’ Obligations and Rights. The
obligations of each Purchaser under any Transaction Document are several and not
joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under any Purchaser Transaction Document. Nothing contained herein or
in any other Purchaser Transaction Document, and no action taken by any
Purchaser pursuant hereto or thereto, shall be deemed to constitute the
Purchasers as a partnership, an association, a joint venture or any other kind
of entity, or create a presumption that the Purchasers are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Purchaser confirms that it has
independently participated in the negotiation of the transactions contemplated
hereby with the advice of its own counsel and advisors. Each Purchaser shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Purchaser to
be joined as an additional party in any proceeding for such purpose. Each
Purchaser (other than Gryphon and GSSF Master Fund, LP (“GSSF”)) hereby agrees
and acknowledges that (a) Warren W. Garden, P.C. was retained solely by Gryphon
and GSSF in connection with their due diligence review of the Company and the
preparation, negotiation, execution, delivery and performance of this Agreement
and the other Transaction Documents and the transactions contemplated
thereunder, and in such capacity has provided legal services solely to Gryphon
and GSSF, (b) Warren W. Garden, P.C. has not represented, nor will it represent,
any Purchaser (other than Gryphon and GSSF) in connection with the preparation,
negotiation, execution, delivery and performance of this Agreement or the other
Transaction Documents or the transactions contemplated thereunder, and (c) each
Purchaser (other than Gryphon and GSSF) should, if it wishes counsel with
respect to the preparation, negotiation, execution, delivery and performance of
this Agreement or the other Transaction Documents or the transactions
contemplated thereunder, retain its own independent counsel with respect
thereto.

 

[Remainder of page intentionally left blank. Signature pages to follow.]

 

30



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers or agents as of the date first
above written.

 

PATH 1 NETWORK TECHNOLOGIES INC.

By:

 

/s/ John R. Zavoli

--------------------------------------------------------------------------------

Name:

  John R. Zavoli

Title:

  President & Chief Executive Officer

 

[Signatures of Purchasers to follow on next pages.]

 

31



--------------------------------------------------------------------------------

PURCHASERS: GRYPHON MASTER FUND, L.P. By:   Gryphon Partners, L.P., its General
Partner     By:   Gryphon Management Partners, L.P., its General Partner        
By:   Gryphon Advisors, L.L.C., its General Partner             By:  

/s/ E.B. Lyon, IV

--------------------------------------------------------------------------------

                E.B. Lyon, IV, Authorized Agent

x        

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a). EBL (initial here)

 

 

GSSF MASTER FUND, LP

By:   Gryphon Special Situations Fund, LP, its General Partner     By:   GSSF
Management Partners, LP, its General Partner         By:   GSSF, LLC, its
General Partner             By:  

/s/ E.B. Lyon, IV

--------------------------------------------------------------------------------

                E.B. Lyon, IV, Authorized Agent

x        

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a). EBL (initial here)

 

32



--------------------------------------------------------------------------------

 

    RAPTORFUND

    By:

   John S. Ingalls, Trustee of the RAPTORFUND     By:   

/s/ John S. Ingalls

    Name:

  

John S. Ingalls

    Title:

  

Trustee

    x

   Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).      JSI (initial here)

 



--------------------------------------------------------------------------------

 

PACKER FAMILY REV. TRUST DTD 5/22/00 By:  

/s/ Robert Packer

Name:

 

Robert Packer

Title:

 

Trustee

¨

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).              (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ John R. Zavoli

Name:

 

John R. Zavoli

Title:

   

¨

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).              (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Jeffrey Hale

Name:

 

 Jeffrey Hale

Title:

 

VP of Sales, Path 1

¨

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).              (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Mark Rosenbloom

Name:

 

Mark Rosenbloom

Title:

   

¨

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).              (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Steven R. Simpson

Name:

 

Steven R. Simpson

Title:

   

x

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a). SRS (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Christopher R. Cope

Name:

 

  Christopher R. Cope, TTEE U/A DTD 11/22/89

Title:

 

  Trustee

x  

Check box and initial if the foregoing

Purchaser wishes to waive the provisions of

Section 3.11(a). CRC (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Robert R. Bears, Sr.

Name:

 

  Robert R. Bears, Sr.

Title:

   

x

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a). RRB (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Robert R. Bears, Jr.

Name:

 

  Robert R. Bears, Jr.

Title:

   

x

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a). RRB (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Richard W. Cope

Name:

 

  Richard W. Cope, Officer

Title:

 

  Cope Enterprises L.P., a Partnership

¨

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).              (initial here)

 



--------------------------------------------------------------------------------

[Name of Purchaser]

By:  

/s/ Anthony M. Giallourakis

Name:

 

   Anthony M. Giallourakis

Title:

   

¨

  Check box and initial if the foregoing Purchaser wishes to waive the
provisions of Section 3.11(a).              (initial here)

 



--------------------------------------------------------------------------------

EXHIBIT A

 

LIST OF PURCHASERS

 

Names and Addresses

of Purchasers

--------------------------------------------------------------------------------

  

Dollar Amount of
Investment at

First Closing

--------------------------------------------------------------------------------

   Number of
Shares Purchased
at First Closing


--------------------------------------------------------------------------------

  

Number of Warrants
Purchased at

First Closing

--------------------------------------------------------------------------------

  

Dollar Amount of
Investment at

Second Closing

--------------------------------------------------------------------------------

   Number of
Shares Purchased
at Second Closing


--------------------------------------------------------------------------------

  

Number of Warrants
Purchased at

Second Closing

--------------------------------------------------------------------------------

Gryphon Master Fund, L.P.

Attn: Ryan R. Wolters

   $ 1,000,000    307,692    153,846    $ 0    0    0

With a copy to:

                                 

Warren W. Garden, P.C.

Attn: Warren W. Garden, Esq.

                                 

GSSF Master Fund, LP

Attn: Timothy M. Stobaugh

   $ 500,000    153,846    76,923    $ 0    0    0

With a copy to:

                                 

Warren W. Garden, P.C.

Attn: Warren W. Garden, Esq.

                                 

John R. Zavoli

   $ 10,000    3,077    1,538    $ 0    0    0

Jeff C. Hale

   $ 10,000    3,077    1,538    $ 0    0    0

Mark Rosenbloom

   $ 150,000    46,154    23,077    $ 0    0    0

Packer Family Rev. Trust dtd

Attn: Robert Packer

   $ 25,000    7,692    3,846    $ 0    0    0

RAPTORFUND

Attn: John S. Ingalls

   $ 113,750    35,000    17,500    $ 0    0    0

Steven R. Simpson

   $ 0    0    0    $ 200,000    61,538    30,769

Christopher R. Cope TTEE U/A

   $ 0    0    0    $ 100,000    30,769    15,385

Cope Enterprises LLP

Attn: Richard W. Cope

   $ 0    0    0    $ 100,000    30,769    15,385

Robert R. Bears, Sr.

   $ 0    0    0    $ 200,000    61,538    30,769

Robert R. Bears, Jr.

   $ 0    0    0    $ 300,000    92,308    46,154

Anthony M. Giallourakis

   $ 0    0    0    $ 100,000    30,769    15,385

Totals

   $ 1,808,750    556,538    278,268    $ 1,000,000    307,691    153,847

 

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

 

FORM OF WARRANT

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF OPINION

 

1. The Company is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware and has the requisite corporate
power to own, lease and operate its properties and assets, and to carry on its
business as presently conducted. The Company is duly qualified as a foreign
corporation to do business and is in good standing in the State of California.

 

2. The Company has the requisite corporate power and authority to enter into and
perform its obligations under the Transaction Documents and to issue the
Securities. The execution, delivery and performance of each of the Transaction
Documents by the Company and the consummation by it of the transactions
contemplated thereby have been duly and validly authorized by all necessary
corporate action. Each of the Transaction Documents has been duly executed and
delivered by the Company. No Securities are subject to any preemptive rights
under the Certificate or the Bylaws.

 

3. The Shares and the Warrants have been duly authorized and, when delivered
against payment in full as provided in the Purchase Agreement, will be validly
issued, fully paid and nonassessable. The Conversion Shares have been duly
authorized and reserved for issuance, and, when delivered upon conversion of the
Shares, will be validly issued, fully paid and nonassessable. The Warrant Shares
have been duly authorized and reserved for issuance, and, when delivered upon
exercise as provided in the Warrants, will be validly issued, fully paid and
nonassessable.

 

4. The execution and delivery of the Transaction Documents and the issuance of
the Securities do not (a) violate any provision of the Certificate or Bylaws,
(b) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any material
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company is a party and which is
listed as an exhibit to any Company Form 10-K or Form 10-Q, (c) create or impose
a lien, charge or encumbrance on any property of the Company under any agreement
or any commitment listed as an exhibit to any Company Form 10-K or Form 10-Q, or
(d) result in a violation of any Federal or California state statute, rule,
regulation, or, to our knowledge, order, judgment, injunction or decree
(including Federal and California state securities laws and regulations)
applicable to the Company or by which any property or asset of the Company is
bound or affected, except, in all cases other than violations pursuant to
clauses (a) and (d) above, for such conflicts, default, terminations,
amendments, acceleration, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect.

 

5. No consent, approval or authorization of or designation, declaration or
filing with any Federal or California state governmental authority on the part
of the Company is required under any Federal or California state law, rule or
regulation in connection with the valid execution and delivery of the
Transaction Documents, or the offer, sale or issuance of the Securities by the
Company to you, other than (a) filings as may be required by applicable Federal

 

C-1



--------------------------------------------------------------------------------

and California state securities laws and regulations and The American Stock
Exchange rules and regulations, and (b) the filing of the Certificate of
Designations with the Delaware Secretary of State.

 

6. To our knowledge, there is no action, suit, claim, investigation or
proceeding pending or threatened against the Company which questions the
validity of the Agreement or the transactions contemplated thereby or any action
taken or to be taken pursuant thereto. There is no action, suit, claim,
investigation or proceeding pending, or to our knowledge, threatened, against or
involving the Company or any of its properties or assets and which, if adversely
determined, is reasonably likely to result in a Material Adverse Effect. To our
knowledge, there are no outstanding orders, judgments, injunctions, awards or
decrees of any court, arbitrator or governmental or regulatory body against the
Company or any officers or directors of the Company in their capacities as such.

 

7. Based in part on your representations and warranties made in the Purchase
Agreement, the offer, issuance and sale of the Securities by the Company to you
are exempt from the registration requirements of the Securities Act of 1933, as
amended.

 

8. The Company is not, and as a result of and immediately upon Closing will not
be, an “investment company” or a company “controlled” by an “investment
company,” within the meaning of the Investment Company Act of 1940, as amended.

 

C-2



--------------------------------------------------------------------------------

EXHIBIT D

 

FORM OF CERTIFICATE OF DESIGNATIONS

 

D-1



--------------------------------------------------------------------------------

EXHIBIT E

 

FORM OF REGISTRATION RIGHTS AGREEMENT

 

E-1